 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWinn-Dixie Texas, Inc., d/b/a Foodway and RetailClerks International Association, Local 462, AFL-CIO. Case 28-CA-4150January 5, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn September 16, 1977, Administrative Law JudgeJames T. Barker issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the Charging Party filedan answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Winn-Dixie Texas, Inc.,d/b/a Foodway, Fort Worth, Texas, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.DECISIONSTATEMENT OF THE CASEJAMES T. BARKER, Administrative Law Judge: This casewas heard before me at El Paso, Texas, on June 28, 1977,pursuant to a complaint and notice of hearing issued onApril 5, 1977, by the Regional Director of the NationalLabor Relations Board for Region 28. The complaint andnotice of hearing was based upon a charge filed on Decem-ber 15, 1976, by Retail Clerks International Association,Local 462, AFL-CIO, herein called the Union.' The par-ties were accorded full opportunity to make opening state-ments, to introduce relevant evidence, and to file briefswith me. Briefs were timely filed by each of the parties.Unless otherwise specified, all dates herein refer to the calendar year1976.2 At the outset of the hearing, over objections of Respondent, the Gener-al Counsel was permitted to amend the complaint in certain particulars toadd new 8(aX5) and (I) allegations pertaining to the asserted attempt byRespondent to undermine the representative status of the Union. I reaffirmmy ruling permitting the amendment.234 NLRB No. 7Based upon the entire record in this case,2my observa-tion of the witnesses, and the briefs of the parties, I makethe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is, and has been at all times material herein,a corporation duly organized under the laws of the State ofTexas. At all relevant times, Respondent has maintained itsprincipal office and place of business in Fort Worth, Texas,and has operated and maintained retail stores and otherfacilities in Carlsbad, New Mexico, and Las Cruces, NewMexico, as well as other places in the State of New Mexicoand other States of the United States. Moreover, at allrelevant times, Respondent has engaged at said retail storesand other facilities in the sale and distribution of groceries,meats, produce, and related products.During the 12-month period immediately preceding theissuance of the complaint herein, Respondent, in the courseand conduct of its business operations, purchased goodsand materials valued in excess of $50,000, which weretransported in interstate commerce and delivered to itsplaces of business in the State of New Mexico directly fromStates of the United States other than the State of NewMexico. During the same period of time, Respondent, inthe course and conduct of its business operations, sold anddistributed groceries, meats, and related products valued inexcess of $500,000.Based upon these facts, which are not in dispute, I findthat at all times material herein Respondent has been andpresently is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDRespondent concedes, and I find, that at all times mate-rial herein the Union has been, and presently is, a labororganization within the meaning of Section 2(5) of the Act.III. THE ALLEGED UNLAWFUL CONDUCTA. The IssuesThe principal issues in this proceeding are (I) whetherRespondent unlawfully withdrew an operationwide offerextended to unit employees, to participate in and purchasestock under its existing stock purchase plan; whether Re-spondent refused to bargain collectively with the Unionconcerning application of the stock purchase plan to unitemployees; (2) whether by posting on its employee bulletinboard certain correspondence between the Company andthe Union relating to the stock purchase plan Respondentattempted to undermine the Union, all in violation of Sec-tion 8(aX5) of the Act; and (3) whether by and throughstatements of its supervisors, Respondent engaged in inde-By order dated July 21, 1977, the posthearing motion of counsel for theGeneral Counsel for admission of certain preheanng documents filed withthe Board in relation to Respondent's June 3, 1977, Motion for SummaryJudgment were received in evidence, not as substantive evidence but as arecord of the preheating chronology of pleadings and relevant material filedby the parties in the instant matter.72 FOODWAYpendent violations of Section 8(a)(1). Subsumed with thefirst-stated issue is the question whether, in fact, in light ofthe decision in Westinghouse Electric Corporation, 122NLRB 1466 (1959), Respondent was obligated to engage incollective bargaining with the Union concerning a stockpurchase plan assertedly available to employees on a com-panywide basis, and whether the correspondence betweenthe Company and the Union referred to in (2), above, wasaltered by handwritten textual additions in a manner calcu-lated to undermine the Union.B. Pertinent Facts1. Background factsOn or about August 30, pursuant to an acquisition ar-rangement with Kimbell's, Inc., Respondent commencedoperations at two retail stores located in Carlsbad and LasCruces, New Mexico, respectively. At all material timesprior and subsequent to August 30, the Union has been theexclusive collective-bargaining representative in the collec-tive-bargaining units described below:All regular full-time and all regular part-time em-ployees and courtesy clerks employed in the Carlsbad,New Mexico, operation of Respondent who are en-gaged in handling or selling merchandise or performingother services incidental thereto, excluding store overallmanager, guards, all employees working exclusively inthe meat department, and supervisors as defined in theAct.All employees employed in the Las Cruces, NewMexico, operation of Respondent, excluding all manag-ers, guards, office clerical employees, watchmen, em-ployees working in the meat department, and supervi-sors as defined in the Act.3For a substantial period of time prior to August 30,Winn-Dixie Stores, Inc., herein called Winn-Dixie, hadmaintained a stock purchase plan for the employees of thecorporation, including its subsidiary operations. The planwas created and exists for the avowed purpose of encourag-ing eligible employees to purchase and own the commonstock of Winn-Dixie, thereby promoting their increasedinterest in the affairs, growth, and development of theCompany. The plan in effect on August 30 was one bearinga revision date of October 5, 1973. In February 1976 anoffering under this revised plan had been made by Respon-dent to its employees. Prior and subsequent to the actualacquisition of the Carlsbad and Las Cruces stores, Respon-dent's management gave consideration to the propriety ofextending the plan to employees of the Carlsbad and LasCruces operations. No stock purchase plan had been ineffect at the stores under Kimbell, Inc., ownership. In duecourse, on October 1, at a stockholders meeting, the share-3 The appropriateness of these units is not in issue. Respondent con-tends, however, that assistant managers are supervisors within the meaningof the Act and should be excluded from the units.4 Under the plan which was structured to comply with sec. 423(b) of theInternal Revenue Code, stock purchase options are granted by a committeecomprised of the chairman of the board of directors of Winn-Dixie Stores,Inc.. the corporate president, the financial vice president, and the executivevice president. The committee possesses the sole discretion to determine atholders of Winn-Dixie voted to amend the stock purchaseplan by increasing both the number of shares available forpurchase by employees and the aggregate number of shareswhich an employee might purchase under the terms of theplan. The October I action of the shareholders in modify-ing the revised stock purchase plan was ratified by theboard of directors during the course of a meeting heldduring the first week of November. A stock offering wasmade in November under the terms of the newly revisedstock purchase plan.4The option price was set at $33.95per share, or 88.9 percent of the fair market value of thestock as of November 1. In accordance with the provisionsof the amended stock purchase plan, any employee qualify-ing for participation in the plan is permitted to purchase amaximum of 25 shares on a payroll deduction credit basis.At the time of the November stock offering, Winn-Dixieand its wholly owned subsidiaries employed approximately41,900 employees, of whom approximately 24,400 were eli-gible to participate in the plan. At the Carlsbad store amaximum of 30 employees represented by the Union wereemployed, and in the Las Cruces store approximately 28such employees were on the payroll.2. The alleged unlawful conducta. The stock offer communicatedOn or about November 12, Dwight Stuckey, manager ofthe Carlsbad store, approached Victor Echavarria and twoother employees as they were performing their work in thestore. Stuckey noted that the Company was offering a stockpurchase plan to employees. Stuckey mentioned the offer-ing price and stated that a stock split was a possibility.Stuckey also noted that the employees could purchase thestock under a weekly payroll deduction arrangement. Heobserved that he had some stock option applications, andhe would post a notice in the break room which the em-ployees could sign; and he would make an applicationavailable to them for completion. A paper was posted onthe bulletin board 2 days later with the notation, "We theundersigned wish to buy the stock." Echavarria and ap-proximately five other Carlsbad unit employees signed thepaper.Later, soon after November 17, at the Las Cruces store,Corrine Olivera, a unit employee at the Las Cruces opera-tion, spoke with Ignacio Ulibarri, store manager at LasCruces. Ulibarri stated that he had just returned from ameeting in Albuquerque, and the Company was going to beoffering benefits to employees, including an opportunity topurchase stock of the Company. Olivera stated that shesurmised she could start investing, but Ulibarri stated thatshe could not do so because she was member of theUnion.5In the meantime on Saturday, November 13, during thecourse of a telephone call from Albuquerque to his Jack-its regularly scheduled meeting held during the first week of each monthwhether or not to grant options for purchase in that particular month. Thecommittee also determines the option price at which the shares will beissued, and the price may not be less than 85 percent of the market value ofthe stock as of the date of the offering.I The foregoing is based on the credited and undisputed testimony ofVictor Echavarria and Corrine Olivera, respectively.73 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsonville, Florida, office, Carlton Trosclair, labor relationsattorney for Winn-Dixie, learned of the stock offering un-der the newly revised stock purchase plan. Trosclair in-formed representatives of Winn-Dixie that the stock wouldhave to be made available through the bargaining represen-tative of the employees in the Carlsbad and Las Crucesstores. He volunteered to dispatch a telegram to the bar-gaining representative.6s Trosclair subsequently learnedthat a meeting had been held in the Albuquerque, NewMexico, general offices on or about November 13, for thepurpose of explaining to the district supervisors, manage-ment officials, and supervisors in attendance, the "mechan-ics of the plan" insofar as employee subscription and par-ticipation was concerned. Supervisors were instructed toanswer employee questions but not to discuss the planunless they had prior clearance from a representative of theUnion.Thereafter, on Monday, November 15, Trosclair dis-patched a telegram to James E. Eyer, president of theUnion, which read as follows:Winn-Dixie Stores Inc plans to offer stock to all ofits employees through its employees stock purchaseplan. Eligible employees must have more than a yearsservice with the company.Our employees having more than a years service withthe Foodway Stores in New Mexico are eligible to par-ticipate in the plan.The employees, some of whom Local 462 may repre-sent, will be offered the opportunity to participate inthe plan unless you file written objections by givingnotice to our attorney, Mr. Robert P Tinnin Jr on orbefore 5:00 pm Thursday November 18, 1976.Under the terms of the revised stock purchase plan, op-tions are exercised by employees by delivering an executedsubscription agreement to the Company. In order for anemployee to have participated under the stock offering per-tinent herein, it was essential for options to have been exer-cised prior to November 30. The November 18 responsedate referred to in his telegram was selected by Trosclair inconsideration of the administrative requirements con-nected with the offering and the November 30 cutoff date.Eyer received Trosclair's telegram but was not familiarwith the details of the stock purchase plan. He had nomaterial describing the plan and had received no applica-tion forms or other materials required of employees in theexercise of the option to purchase stock under the plan.Accordingly, he spoke by telephone with Gene Britton, theInternational vice president of the Union, requesting ad-vice. Britton instructed Eyer to dispatch a telegram re-questing the Company to bargain concerning the matter.Thus, on November 17, in response to Trosclair's earliertelegram, Eyer dispatched a mailgram addressed to RobertP. Tinnin, Jr., attorney for Respondent, containing the fol-lowing message:6 Carlton Trosclair credibly testified that he had been in Albuquerqueengaged in collective-bargaining negotiations during the early part of No-vember and did not learn of the stock offering until his November 13telephone call.In response to telegram received from C J Trosclairregarding Winn-Dixie's plan to offer stock to all of itsemployees please be advised that it is our position thatthe company must meet and negotiate with representa-tives of this union prior to the implementation of suchplans. Local union will make representatives availableto meet at earliest possible dates to avoid any delay.Following receipt of Eyer's telegram, by letter dated No-vember 18, Tinnin responded as follows:I am in receipt of your telegram of November 17,1976. I sincerely regret that your union objects to im-plementation of the company's stock purchase plan. Noother union has done so.Since the stock purchase plan is being offered com-pany-wide for the benefit of all employees in the com-pany, there can be no variation in it. Therefore, there isnothing about which we can negotiate.Since your union objects to implementation of thisfringe benefit plan for its employees, employees work-ing under the jurisdiction of your union will have thedistinction of being the only employees in the entireretail operations of Winn-Dixie who will not be eligibleto participate.b. The postings and related dialogueFollowing Tinnin's dispatch of the November 18 letter,Trosclair was contacted by Hobbes, western district man-ager of Respondent, with authority over stores in NewMexico. Hobbes informed Trosclair that there had beenseveral questions raised concerning the stock purchasematter and, consequently, he asked if it were permissiblefor him to post on the bulletin boards the exchange ofcommunications which had transpired concerning the plan.Trosclair gave his permission but instructed Hobbes not toalter any of the documents. On or about November 19,copies of Tinnin's letter were posted in the Carlsbad andLas Cruces stores. The copy posted in the Carlsbad storewas placed on the bulletin board in the employee breakroom where it remained for approximately 6 to 8 weeks.The copy posted in the Las Cruces store was initiallyplaced at the timeclock, but after a week or two it wasmoved to the bulletin board where it remained until earlyJune.The notice posted in the Carlsbad store came to the at-tention of Victor Echavarria, an employee in the Carlsbadstore. When he first observed the posting, the November 18letter contained a handwritten notation, "for non-unionemployees only." The handwritten notation was that ofDwight Stuckey, store manager.7Within 2 or 3 hours afterhe observed the notice, Echavarria spoke with Stuckey.Richard Hall, the produce manager, and Randall Bolles,the assistant manager, participated in the conversation.Echavarria and Hall asked why the employees could notpurchase the stock. Stuckey replied that the Union did notwant the employees to have the stock. Hall observed that7 Victor Echavama credibly testified that he had had occasion through-out the 4 years of his employment at the Carlsbad store to observe thehandwriting of Dwight Stuckey, and I credit his testimony to the effect thatthe handwritten notation was in Stuckey's handwriting.74 FOODWAYthe Union was endeavoring to tell the employees how tospend their money, and Stuckey stated that he agreed withHall's observation.sSimilarly, on Friday, November 19, at the Las Crucesstore, Carolyn Butts observed a posted copy of Tinnin'sletter containing the handprinted word "Notice" whichwas twice underscored and which appeared in a prominentposition near the top of the letter and above the type writ-ten portions thereof. The printed notation was that of JoeOrnales, Respondent's district supervisor. Butts made acomment to Ulibarri to the effect that the employees couldnot buy stock. Ulibarri responded, "No, you belong to theUnion."Eyer was absent from his office on business on Novem-ber 19 and did not read Tinnin's letter until Monday, No-vember 22. Eyer then met with Gene Britton and discussedthe content of the letter. Thereafter, Britton suggested thatEyer file unfair labor practice charges. Britton and Eyerdid not discuss bargaining strategy with respect to the stockoffer, and Eyer was uncertain as to whether or not theCompany had an obligation to discuss the stock offer withthe Union. Eyer was of the opinion the filing of the chargeswould lead to a resolution of the issue. Following receipt ofTinnin's letter, the Union made no bargaining demand, interms either written or oral, that Respondent engage incollective bargaining concerning the extension of the stockpurchase plan to unit employees.In the meantime, upon his return to the office on Mon-day, November 22, Eyer had on his desk a message inform-ing him that he had received a telephone call from RichardHall the previous Friday. Eyer called Hall at the Carlsbadstore, and Hall asked Eyer why the Union was trying toprevent the employees from participating in the stock pur-chase plan. Eyer stated that the Union was attempting togather information concerning the plan but was not tryingto prevent employee participation. Eyer further explained,in substance, the Union had a bargaining obligation withrespect to the employees, including union members, and itwas endeavoring to obtain further information concerningthe plan so that it could properly carry out its bargainingobligation. Eyer and Hall spoke together for approximately10 or 15 minutes.Soon thereafter, Eyer received a telephone call fromMarcie Chavez, an employee at the Las Cruces store. Cha-vez stated that a communication from Tinnin to Eyer hadbeen posted on the timeclock indicating the Union waspreventing employees from participating in the stock plan.Chavez stated that this had generated a lot of hostility inthe store, and she suggested that Eyer come down to thestore.Eyer went to the Las Cruces store with Martha Garza, aunion business agent. In the rest area of the store where thetimeclock is situated, they observed posted the November18 letter from Tinnin to Eyer which employee Butts hadThe foregoing is based on the credited testimony of Victor Echavarria.I do not credit the testimony of Echavarria to the extent that it could beinterpreted as inferring Stuckey himself stated, in specific terms, the Unionwas endeavoring to tell the employees "how to spend their money."9 I credit Carolyn Butts in this regard. The letter which Butts observedposted had certain undersconng and additions which the General Counseldoes not appear to attribute to Respondent. Accordingly, I make no deter-mination as to the responsibility for these essentially innocuous modifica-tions.earlier seen. The "Notice" notation was on the letter, asdescribed above.c. The collective-bargaining meetingsSubsequent to the filing of the unfair labor practicecharge, there were no contacts between the parties untilFebruary 1, 1977, when the first of a series of five collec-tive-bargaining meetings were held for the purpose of nego-tiating a new collective-bargaining agreement to replacethe agreement with Kimbell, Inc., scheduled to expire onMarch 1, 1977. During the course of the February I meet-ing, no mention was made of the stock purchase plan.Discussion of the plan did transpire at the March 10 meet-ing, the second bargaining session between the parties.During the March 10 meeting, Eyer, who was serving as theprincipal negotiator on behalf of the Union, lodged a gen-eral request for information concerning the plan.'? No in-formation concerning the plan was immediately dispatchedto the Union and, during the course of the third bargainingsession, on March 31, Eyer reminded Trosclair that he hadnot been furnished the information which had previouslybeen requested. Trosclair stated, in substance, that hethought the information had been dispatched to Eyer bypersonnel but that, in any event, he would provide theinformation which Eyer desired. Trosclair cautioned, how-ever, in this connection, that, while he was willing to ex-plain the plan, he could not negotiate separately with theUnion concerning its terms." The following day, JackJones, director of personnel of Winn-Dixie, dispatched abooklet containing a two-page explanation of the highlightsof the employee stock purchase plan. On April 5, 1977, theRegional Director issued the instant complaint and noticeof hearing alleging 8(aX5) and (I) violations of the Act. OnMay 5, Trosclair dispatched another copy of the employeestock purchase plan booklet under covering letter ad-dressed to Eyer. The letter read as follows:In our negotiations scheduled for May 10, 1977,please be advised that once again we would like toexplain in detail Winn-Dixie Stores, Inc., stock pur-chase program.Enclosed please find an employee booklet entitled,"Stock Purchase Plan."The scheduled May 10 meeting did transpire.Prior to the commencement of the meeting, Trosclair andJones approached Eyer and asked if Eyer had received theemployee stock purchase plan booklet. He replied in theaffirmative. Eyer was then presented with a typewrittenaffidavit executed by Jay Shepard Bryan, Jr., vice presidentand secretary of Winn-Dixie. Trosclair stated that the affi-davit would explain why the stock purchase plan could notbe modified. In connection with this, Trosclair also pre-sented Eyer with a copy of provisions of the Internal Reve-i' In finding that the request was a general one for information and notfor a copy of the plan itself I credit the testimony of Carlton Trosclair. Intestifying concerning this. James Eyer was uncertain as to the precise natureof his request.I Carlton Trosclair credibly testified, in substance, that the discussion ofthe stock purchase plan transpired as a mere interlude in the discussion ofother bargaining proposals and information items.75 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnue Code relating to the employee stock purchase plan. Inso doing, Trosclair told Eyer that in his opinion the Com-pany could not negotiate separate terms and conditionspertaining to the plan with the Union. In connection withthis discussion, some citation to case decisions were pre-sented to Eyer. Eyer responded that he and his associateswere not attorneys, that there were pending unfair laborpractice charges covering the matter and that he wouldrefer to the attorneys for the Union the information whichhad been supplied. Trosclair suggested that Eyer and hisassociates should consult with their attorneys. There wasno discussion of the employee stock purchase plan duringthe course of the May 10 meeting. Subsequent to the meet-ing, Eyer dispatched the Bryan affidavit to the Union'sattorneys and discussed its contents with them. The partiesmet in a final negotiating session on May 26, 1977, but nodiscussion of the stock purchase plan ensued.d. Pertinent code provisionsTrosclair testified that he interpreted section 423(bX4) ofthe Internal Revenue Code as permitting the Company totender through the exclusive collective-bargaining repre-sentative of employees an offer to the employees to pur-chase stock of the Company. Trosclair further credibly tes-tified that he interpreted the provisions of section 423(bX5)of the code as requiring any offer of stock to employees tobe accomplished in a manner sufficient to assure that nosingle employee or group of employees obtain any privi-lege, concession, or advantage in purchase price not ac-corded all employees to whom the stock is offered. Tros-clair testified credibly that he informed the board of direc-tors of his opinion in these respects. Trosclair further testi-fied, in substance, these considerations formed the basis forhis opinion that he could not conduct negotiations on be-half of Respondent with the Union relating to any separatestock purchase plan or special conditions to be accordedemployees represented by the Union.Code provisions which Trosclair considered and whichset forth the requirements which a given plan must containin order to qualify for special tax treatment under the termsof the Code are as follows:(4) under the terms of the plan, options are to begranted to all employees of any corporation whose em-ployees are granted any of such options by reason oftheir employment by such corporation, except thatthere may be excluded-(A) employees who have been employed less than 2years,(B) employees whose customary employment is 20hours or less per week,(C) employees whose customary employment is fornot more than 5 months in any calendar year, and(D) officers, persons whose principal duties consistof supervising the work of other employees, or highlycompensated employees;(5) under the terms of the plan, all employees grant-ed such options shall have the same rights and privi-leges, except that the amount of stock which may bepurchased by any employee under such option maybear a uniform relationship to the total compensation,or the basic or regular rate of compenstion, or employ-ees, and the plan may provide that no employee maypurchase more than a maximum amount of stock fixedunder the plan; 26 USC §423(b).ConclusionsI find that Respondent violated Section 8(aXl) and (5) ofthe Act, as alleged in the amended complaint.Initially, I conclude that Respondent violated its collec-tive-bargaining duty by failing to meet and bargain withthe Union concerning the application of its stock purchaseplan to the employees comprising the units represented bythe Union at the Carlsbad and Las Cruces stores. Basic tothis conclusion is the finding that the stock purchase plan,and its application to unit employees, constitutes a benefitand a term and condition of employment over which Re-spondent was legally obligated to bargain. The B. F. Good-rich Company, 195 NLRB 914 (1972); Richfield Oil Corpo-ration, 110 NLRB 356 (1954); cf. Westinghouse ElectricCorporation, 122 NLRB 1466 (1959), enfd. sub nom Inter-national Union of Electrical, Radio and Machine Workers,AFL-CIO v. N.LR.B., 273 F.2d 243 (C.A. 3, 1959). Implic-it in this finding is the determination that the plan confersupon eligible employees a potential pecuniary advantageflowing from the opportunity accorded eligible employeesthrough the plan to invoke their option to purchase stockof the Company on a partial extension of credit and at adiscount from fair market value with the consequentialopportunity for capital gain realization. That the Companyrecognizes the stock plan as an emolument of significantvalue is to be inferred from the fact that the plan is struc-tured with the objection and purpose of maximizing em-ployee productivity and minimizing employee turnoverthrough the device of promoting the long-term interest ofparticipating employees "in the affairs, growth, and devel-opment" of the Company. It is, of course, true, as Respon-dent contends, that the plan here under scrutiny appears, incontrast to the plan which was the subject of evaluation inRichfield Oil, to place emphasis on stock acquisition ratherthan stock accumulation and, contrary to the plan in Rich-field, provides for no monetary contribution on the part ofthe employer. However, given the character of the benefitaccorded employees by the plan, these considerations forman insufficient basis, in my opinion, for excluding the in-stant plan from the realm of mandatory bargaining topics.See The B. F. Goodrich Company, supra. Cf. Richfield OilCorporation, supra.Without conceding that the employee stock purchaseplan is a mandatory subject of bargaining, Respondentcontends, in any event, that the instant record does notdisclose a refusal on its part to engage in collective bargain-ing with the Union. Rather, contends Respondent, the evi-dence discloses a willingness on its part to discuss the termsof the stock purchase plan with the Union, accompanied,however, by a caveat that the Company would be preclud-ed by applicable and controlling provisions of the InternalRevenue Code from negotiating a separate option price ordifferent terms and conditions applicable only to unit em-ployees. In other words, contends Respondent, it was notobligated to bargain with the Union concerning issues af-fecting the companywide application of the plan. I view the76 FOODWAYrecord evidence differently. To be certain, any effort toextend to unit employees the benefits of the stock purchaseplan available to other Winn-Dixie employees was foresee-ably laden with practical difficulties. However, as the Gen-eral Counsel contends, and as my scrutiny of the provisionsof the Internal Revenue Code cited to me by the partiesdiscloses, there is no prohibition in the code against em-ployer negotiations with collective-bargaining agents con-cerning provisions of any covered plan but, rather an em-phasis upon equality of rights and privileges conferredthrough participation in the plan. But, in any event, findingas I do that the plan constitutes a mandatory bargainingsubject, the matter is controlled by the decision of theBoard in Tide Water Associated Oil Company, 85 NLRB1096 (1949), wherein the Board stated (at 1097):...we have recently held, and our decisions havebeen affirmed by the Courts, that practical difficultiesencountered by an employer in negotiating about apension plan with the representative of a portion of hisemployees, all of whom are covered by a company-wide pension plan, do not eliminate his duty to bargainwithin an appropriate unit. [Footnote citations omit-ted.]There are, of course, factual distinctions between theinstant case and Tide Water but, in my view, this does notserve to erode the applicability of the principle enunciatedtherein by the Board. While there is nothing in the Actwhich empowers the Board to fashion the terms of anycollective-bargaining agreement or to alter plans, pro-grams, or contract terms generated by virtue of the bar-gaining process, the Board is entrusted with authority un-der the Act to foster true collective bargaining and to po-lice attempted circumvention of that process. An integralelement of that authority is the power to issue a bargainingorder in a circumstance wherein one of the parties to thebargaining process enters into collective bargaining with apredisposition and fixed mind not to bargain, in fact. GulfPower Company, 156 NLRB 622, 626 (1966), and casescited therein. See also May Aluminum, Inc., 160 NLRB 575,610-611 (1966), cf. Westinghouse Electric Corporation, su-pra. Section 8(d) of the Act imposed upon Respondent theobligation not only to notify the Union of the decision toextend the stock plan to the unit employees, but to accordthe Union reasonable notice and opportunity to meet atreasonable times and confer in good faith concerning notonly each and every term of the plan but about the applicationof the plan to unit employees. As stated in May Aluminum,Inc., supra.The employer must recognize the rights of the union infact as well as in theory such as its right to bargain onall terms and conditions of employment, its right toinformation, to explanations, to be consulted, to askpertinent questions and to have them answered, to haveall of its proposals considered on their merits.It may well be that practical considerations arising fromthe mandate of the Internal Revenue Code would, uponclose bargaining table scrutiny, militate against substantialchange in the terms and coverage of the plan as profferedby the Company. It may be also that the Union, uponcareful reflection fostered by the bargaining process, wouldhave acquiesced in all features of the plan as proffered bythe Company. On the other hand a full and fair bargainingtable dialogue may have led to mutually agreed-upon mod-ifications in the terms and coverage, or its application tounit employees, which would have been entirely consistentwith the requirements of the revenue code and in no man-ner erosive of the objectives and purposes of the company-wide program. A third possibility existed, that of deadlockor impasse. Nothing comprehended by the statute wouldcompel agreement by either party, given a good-faith effortto achieve accord. H. K Porter Co., Inc. v. N.LR.B., 397U.S. 99 (1970). But the salient principle applicable to theinstant inquiry is that the Union was entitled to an oppor-tunity to negotiate concerning the matter and not to beconfronted in fact or in substance with afait accompli. SeeLeeds & Northrop Company, 126 NLRB 987 (1967). TheGeneral Counsel correctly contends that the Act is thelegislative scheme which, in final analysis, prescribes Re-spondent's bargaining obligation. While the mandate andrequirements of other Federal statutes may serve to limitthe area of discretion which a party may exercise in fulfill-ing his bargaining obligation, that party's obligation to en-ter into the bargaining process in good faith is not therebyminimized or obviated. See Melville Confections, Inc., 142NLRB 1334 (1963); Overnite Transportation Company, Inc.,157 NLRB 1185, fn. 2 (1966). I find that Respondent wasnot excused by reason of provisions of the Internal Reve-nue Code from entering into negotiations with the Unionconcerning the plan. By its failure and refusal to honor theUnion's bargaining request, Respondent breached its obli-gation to bargain in good faith over a mandatory bargain-ing subject and thereby violated Section 8(aX5) and (1) ofthe Act. This breach was not cured by the belated submis-sion of fragments of material and of memoranda some 5 or6 months subsequent to the Union's initial bargaining de-mand.This conclusion is based in part upon the implicit findingthat Respondent must bear responsibility for creating acircumstance which limited the time available to the partiesfor negotiations concerning the plan and its application tothe employees at Carlsbad and Las Cruces. There is, ofcourse, no warrant for an assumption that the acquisitionof the last named stores were achieved in a vacuum withoutany awareness on the part of the board of directors and/orthe executive committee endowed with the responsibilityfor approving the November 30 proffer of stock options. Asthe record clearly establishes, the operative decision withrespect to the stock offer was, in fact, made after the acqui-sition had become effective and, of course, there had beena postacquisition prelude period of planning, preparation,and consummation. Moreover, there is ample evidence tosuggest that, in deciding to extend the options to the em-ployees of the newly acquired stores, careful scrutiny wasgiven by management and the executive committee to cer-tain of the legal prerequisites assertedly imposed by theInternal Revenue Code applicable to the stock offer, asthat offer applied to the Carlsbad and Las Cruces employ-ees. I find merit in the contention of the Charging Partythat, in contrast to the deference given the Revenue Code77 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrequirements, too little attention was given to the concomi-tant collective-bargaining obligation accruing by virtue ofthe proffer. In short, I find that Respondent failed to ac-cord proper status and priority to the bargaining mandateimposed by the statute. See "M" System, Inc., 129 NLRB527, 547 (1960); N.L.R.B. v. Insurance Agents' InternationalUnion, AFL-CIO [Prudential Insurance Co.], 361 U.S. 477,505-506 (1960).In this connection, I find that neither the limitationsimposed by the 3-week time parameters of the operativedecision and the November 30 option date nor the involve-ment at a distant location of legal counsel excused Respon-dent's failure to properly attend to its bargaining obliga-tion. The first consideration was clearly foreseeable to Re-spondent's managing agents and, even assuming the theo-retical importance otherwise of the November 30 optiondate, the choice of postponing the stock offer or -tyingRespondent's second exculpatory explanation to the first-acting with immediate dispatch in consulting with theUnion resided with Respondent. It took neither course andmust bear the legal consequence of its choice. That itshouse counsel and attorney, Carlton Trosclair, was in-volved in other negotiations with other labor organizationsclearly does not serve to remove or diminish the legal im-perative of timely attention on the part of Respondent tothe instant bargaining obligation imposed by statute. Thisis particularly so in a situation, as here, where there is noshowing that responsible officials, facing administrativedeadlines possibly imparted by legal considerations, under-took reasonable effort, routine or extraordinary, to achieveexpedited legal advice from the individual charged with theresponsibility for dispensing such advice, or from any dulyauthorized subordinate of that individual.Nor does the record establish that the Union waived itsbargaining rights or that it failed to make a proper bargain-ing demand. A waiver of bargaining rights must be clearand unequivocal and will not be inferred in the absence ofunmistakable evidence. See, e.g., Wayne's Olive KnollFarms, Inc., d/b/a Wayne's Dairy, 223 NLRB 260, 265(1976). No evidence of this type is present here. It is, ofcourse, axiomatic that the duty to engage in collective bar-gaining must be preceded by a proper bargaining demand.The Union's telegraphic response of November 17 clearlyconstituted such a demand. Respondent's contention thatTrosclair's earlier letter of November 15 solicited only thefiling of written objections from the Union, and not negoti-ations, does not serve to modify thg nature of the responsefiled by the Union. In specific terms, the Union sought tobargain concerning the plan and nowhere did it lodge ob-jections to the plan per se or to its eventual implementationat the Carlsbad and Las Cruces stores. It is immaterialwhether or not Respondent considered bargaining to beproper. Given the brevity of the timeframe established byRespondent for union analysis of the plan, and consideringthe specificity of the bargaining demand lodged by theUnion in its November 17 communication, it is reasonableto assume, as I do, that in treating the Union's response asa declination, absolute in terms, Respondent was giving themost strict and, as I view the matter, unwarranted con-struction to the content of the Union's response, and wasmotivated in this by objectives other than legitimate busi-ness ends.In this regard, unpersuasive is Respondent's contentionthat the Union sought by virtue of its response to engage innegotiations concerning the companywide elements of theplan, thereby rendering futile the entire bargaining process.Assuming without deciding that an ingredient of theUnion's demand was a desire to negotiate with respect tocompanywide features of the plan, there is nothing in theUnion's response of November 17 which declared that thiswas the exclusive objective. Again, given the short noticeextended by Respondent and the proximity of the Novem-ber 30 option date to the dispatch of Respondent's initialcommunication, it was reasonable that Respondent wouldinfer that the Union would desire to proceed in a responsi-ble manner in seeking to fulfill its obligation to unit em-ployees by becoming informed through the bargaining pro-cess of the applicable features and ramifications of theplan. It is to be remembered, in this regard, Respondenthad not made available to the Union any of the particularsof the plan, and this was a new bargaining relationshipwithout previous bargaining history to sustain it.In this context, and as an assessment of the presence orabsence of a good-faith approach to the bargaining obliga-tion on the part of Respondent, it is imperative to take intoaccount the out-of-hand manner in which Respondent byvirtue of its November 18 communication to the Unionrejected the Union's bargaining overtures. Cf. "M" System,Inc., supra, 129 NLRB at 547. Not only did this communi-cation constitute, in the circumstances from which it ema-nated, a formidable showing of an absence of good faith, itconstituted as well an impermissible rejection of the bar-gaining process which violated Section 8(aX5) and (1) ofthe Act. It is on this basis that Respondent's reliance onWestinghouse Electric Corporation, 122 NLRB 1466 (1959),is misplaced. To this point in time Respondent had rejectedthe concept of collective bargaining while the Union wasresolutely seeking to invoke the process.But the matter does not rest here. The record evidencediscloses that, immediately upon dispatch of the November18 communication from Respondent to the Union which,in substance, rejected the Union's bargaining demand anddeclared the futility of the bargaining process, store manag-ers were given clearance to post the letter on employeebulletin boards. The General Counsel is clearly correct inhis contention that the posting of the letter in altered formcontaining the prominent notations "Notice" or "for non-union employees only" constituted a daily and dramaticreminder that employees were being penalized for theirunion support and adherence. McCormick LongmeadowStone Co., Inc., 158 NLRB 1237 (1966). Even assuming theabsence of initial clearance on the part of a managing offi-cial for the posting of copies of the letter in the respectivestores, responsibility must still be assessed against Respon-dent for maintaining the letter in altered form. This is sobecause these copies remained posted in the respectivestores for several weeks and there is no evidence of recordto suggest that any agent of Respondent took steps to ne-gate or disavow the clear implication of the posting. Thetotality of these considerations compels the conclusion,which I reach, that Respondent unlawfully withdrew its78 FOODWAYoffer of a benefit to unit employees and failed and refusedin violation of Section 8(a)(5) to engage in good-faith bar-gaining with the Union concerning the stock purchase planand its application to unit employees.In close analytical relationship, and independently viola-tive of Section 8(a)(1) of the Act, are the separate com-ments of Stuckey and Ulibarri to the effect that the inter-position of the Union was responsible for the inability ofunion adherents to participate in the stock purchase plan.Kentron of Hawaii Ltd., el al., 214 NLRB 834 (1974). Thesecomments formed an integral element of Respondent's en-tire course of conduct with respect to the application of theplan to the employees at Carlsbad and Las Cruces and arenot rendered permissible by reason of the fact that thesupervisory comments were in response to questions ad-dressed by employees which arose as a natural and foresee-able consequence of the conduct of Respondent in permit-ting the November 18 communication to be posted in al-tered form and to remain in that condition in prominentplaces on the bulletin boards of the store.IV. THE EFFECTS OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent as set forth in section III,above, occurring in connection with the operations of Re-spondent as set forth in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices affecting commerce within the meaning ofSection 8(a)(5) and (1) of the Act, I shall recommend that itbe ordered to cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of theAct.Having found that Respondent has refused to bargaincollectively with the Union regarding the participation ofunit employees in the plan, as well as the application of theplan to them, both in violation of Section 8(a)5) and (I) ofthe Act, I shall recommend that, upon request, it be or-dered to bargain in good faith with the Union in theserespects from the date of the action of the board of direc-tors, and its executive committee, taken during the firstweek of November 1976, granting stock options under therevised stock purchase plan. Cf. The B. F. Goodrich Conpa-ny, 195 NLRB 914, 915 (1972). If an understanding isreached by virtue of these collective-bargaining negotia-tions it is recommended that Respondent be ordered toembody such an understanding in a signed agreement.Upon the basis of the foregoing findings of fact and theentire record in this proceeding, I make the following:12 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.CONCLUSIONS OF LAW1. Winn-Dixie Texas, Inc., d/b/a Foodway, is an em-ployer engaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Retail Clerks International Association, Local 642,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3. The collective-bargaining units described in sectionIII, above, constitute appropriate units for the purpose ofcollective-bargaining within the meaning of Section 9(b) ofthe Act.4. At all material times herein the Union has been andremains the exclusive collective-bargaining representativeof the employees in the aforesaid appropriate bargainingunits for the purposes of collective bargaining within themeaning of Section 9(a) of the Act.5. By posting in altered form in its Carlsbad and LasCruces stores copies of a communication from Respondentto the Union dated November 18, 1976, thereby withdraw-ing its offer to permit participation by unit employees inthe amended companywide stock purchase plan and plac-ing the onus on the Union for the asserted exclusion of unitemployees from participation in the plan; by failing there-after to make said plan available for participation by unitemployees; and by failing and refusing since on or aboutNovember 18 to meet and bargain collectively with theUnion concerning the application of said plan to unit em-ployees and the participation of unit employees in saidplan, Respondent engaged in conduct in violation of Sec-tion 8(aX5) and (1) of the Act.6. By representing to unit employees through state-ments of supervisory personnel that the Union was respon-sible for the exclusion of unit employees from participationin the stock options being offered by it, Respondent en-gaged in conduct in violation of Section 8(aX1) of the Act.7. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the foregoing findings of fact and conclusions oflaw, and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER 12The Respondent, Winn-Dixie Texas, Inc., Fort Worth,Texas, d/b/a Foodway, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Misrepresenting to employees represented by theUnion and employed in the collective-bargaining units de-scribed below that the Union is responsible for exclusion ofunit employees from participation in Respondent's stockpurchase plan, including the stock options made availableto qualifying employees companywide in November 1976.(b) Withdrawing proffered offers of participation on thepart of unit employees in the companywide stock purchaseplan by posting communications from Respondent to theUnion in altered form and maintaining said communica-102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.79 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions on store bulletin boards attributing to the Union re-sponsibility for the exclusion of unit employees from par-ticipation in the stock purchase plan and placing the onuson the Union for the continued exclusion of unit employeesin such participation.(c) Failing and refusing to bargain collectively with Re-tail Clerks International Association, Local 462, AFL-CIO, as the exclusive representative of its employees in theappropriate units described below, with regard to the appli-cation of the stock purchase plan to employees employedin said unit and their participation in said plan, from theeffective date of the action of its board of directors and itsexecutive committee taken during the first week of Novem-ber 1976 in granting stock options under the revised stockpurchase plan. The appropriate bargaining units are:All regular full-time and all regular part-time em-ployees and courtesy clerks employed in the Carlsbad,New Mexico, operation of Respondent who are en-gaged in handling or selling merchandise or performingother services incidental thereto, excluding store overallmanager, guards, all employees working exclusively inthe meat department, and supervisors as defined in theAct.All employees employed in the Las Cruces, NewMexico, operation of Respondent, excluding all manag-ers, guards, office clerical employees, watchmen, em-ployees working in the meat department, and supervi-sors as defined in the Act.(d) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of theirright to self-organization, to form, join, or assist any labororganization, to bargain collectively through representa-tives of their own choosing, and to engage in other concert-ed activities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from any or allsuch activities.2. Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a) Upon request, bargain collectively with Retail ClerksInternational Association, Local 462, AFL-CIO, with re-spect to application of the amended stock purchase plan toemployees employed in the above-described collective-bar-gaining units, as well as their participation, if any, in saidplan, from the date of the action of the board of directorstaken during the first week of November 1976, extendingthe offer of stock options under the amended stock pur-chase plan and, if an understanding is reached, embodysuch understanding in a said agreement.(b) Post at its Carlsbad, New Mexico, and Las Cruces,New Mexico, stores copies of the attached notice marked"Appendix." 13Copies of said notice, on forms provided bythe Regional Director for Region 28, after being dulysigned by Respondent's authorized representative, shall beposted by Respondent immediately thereafter, in conspicu-ous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken byRespondent to insure said notices are not altered, defaced,or covered by any other material.(c) Notify the Regional Director for Region 28, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.13 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT misrepresent to unit employees thatthe Union is responsible for exclusion of unit employ-ees from participation in our companywide stock pur-chase plan.WE WILL NOT by engaging in any of the followingconduct fail or refuse to bargain collectively with RetailClerks International Association, Local 462, AFL-CIO,as the exclusive bargaining representative of our em-ployees in an appropriate bargaining unit:Posting in altered form in our Carlsbad and/orLas Cruces stores copies of a communicationfrom us to the Union dated November 18, 1976,in which we, in effect, withdraw our earlier offerto unit employees to participate in our amendedstock purchase plan and unfairly and improperlyblame the Union for making it impossible for unitemployees to participate in the plan.Failing and refusing since or or about Novem-ber 18 to meet and negotiate with the Union con-cerning the application of our stock purchaseplan to unit employees and their participation inthe plan. The appropriate bargaining units are:All regular full-time and all regular part-timeemployees and courtesy clerks employed in theCarlsbad, New Mexico, operation of Respondentwho are engaged in handling or selling merchan-dise or performing other services incidental there-to, excluding store overall manager, guards, allemployees working exclusively in the meat de-partment, and supervisors as defined in the Act.All employees employed in the Las Cruces,New Mexico, operation of Respondent, excludingall managers, guards, office clerical employees,watchmen, employees working in the meat de-partment, and supervisors as defined in the Act.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof their right to self-organization, to form, join, or assistany labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to re-frain from any and all such activities.80 FOODWAYWE WILL, upon request, bargain collectively with Re-tail Clerks International Association, Local 462, AFL-CIO, with respect to application of the amended stockpurchase plan to employees employed in the above-de-scribed collective-bargaining units from the date of theaction of the executive committee taken during the firstweek of November 1976, extending the offer of stock81options under the amended stock purchase plan, and ifan understanding is reached, embody such understand-ing in a signed agreement.WrNN-DIXIE TEXAS, INC.,D/B/A FOODWAY